DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see those filed 8/31/2021, with respect to the rejection(s) of claim 1 under 35 USC § 102 have been fully considered and are not fully persuasive.  The rejection has been modified in view of 35 USC § 103 in light of applicant’s amendments to claim 1.
The applicant argues that Deisinger does not teach the amended claim language; specifically, that (1) it does not teach wherein the patient interface can be reversibly coupled to its holder via two groove shaped guiding devices, and that (2) Deisinger does not teach a spatial coupling mechanism that automatically allows fluidic coupling.
	However, Deisinger does teach a means of reversible coupling, as well as two groove-shaped guiding devices, disclosing for example, “a pair of coupling slots…arranged at a distance from each other and having open slot sides facing each other…allowing for sliding insertion of flange 90 into the coupling slots with a sliding motion” ([0041]), akin to the “opposing groove-shaped guiding devices,” claimed by the applicant. For further support, as expanded upon below, Deisinger, modified in view of Gooding, more precisely teaches the means of slidable, reversible coupling as claimed. Specifically, Gooding teaches a patient interface (posterior end portion 252 [0105]) and patient interface holder (anterior end portion 254 [0105]) and discloses a holding device located between the two (grooved annular structure 280 [0108]; Figs. 5-6) into which the patient interface can be plugged.  It would be obvious to one of ordinary skill in the art to incorporate the holding device as taught by Gooding into the device as taught by Deisinger, as this detachable element would allow for a more modular device that is more easily sterilized and can readily be replaced, i.e. to improve device fit.
	Regarding fluidic coupling, although Deisinger requires connection via hoses, the applicant’s invention also involves a hose (hose 56, [0057]) that is detachably mounted and fitted into the rest of the 
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
7.	Claims 1-5, 7-8, and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Deisinger (EP 3167853 A1), in further view of Gooding (WO 2016148754 A1).

Regarding claims 1 and 17, Deisinger teaches:
A patient interface system for positioning a patient's eye relative to a laser device for the laser surgery, comprising:  
a patient interface (second adapter unit 36) for coupling to the patient's eye; 
and a patient interface holder (first partial adapter unit 34) for arranging the patient interface on the laser device (laser device 14) 
wherein the patient interface comprises a first positioning device (“first suction space 54, Fig 3, [0039]) for abutting the patient interface on the patient's eye, 
and a second positioning device for positioning the patient interface relative to the patient interface holder (centering portion 44 for, “centering the first partial adapter unit 34 with respect to the second partial adapter unit 36” [0027])
the patient interface holder and a holding device, by means of which the patient interface can be reversibly coupled to the patient interface holder. Deisinger’s disclosure of a patient interface holder (partial adapter unit 34) does not explicitly state the term “holding device.” However, Deisinger does teach wherein the interface holder and the patient interface are reversibly coupled, stating that “the first partial adapter unit 34 is axially inserted in [or removed from] the second partial adapter unit 36,”; interface holder and interface are designed to facilitate reversible coupling as, “cylindrical portions 66 [and 68] of first partial adapter unit 34 [have] an outer diameter corresponding to inner diameter[s]…of second partial adapter unit 36” [0027]); further, “the first partial adapter unit 34 and the second partial adapter unit 36 are held together in one module and have limited movement play relative to each other in the z-direction in the module” ([0027]). For further support, Gooding (WO 2016148754 A1), which teaches a system for vacuum loss detection during laser eye surgery and thus exists in the same field of endeavor, teaches a patient interface (posterior end portion 252 [0105]) and patient interface holder (anterior end portion 254 [0105]) and teaches a holding device located between the two (grooved annular structure 280 [0108]; Figs. 5-6) into which the patient interface can be plugged.  It would be obvious to one of ordinary skill in the art to incorporate the holding device as taught by Gooding into the device as taught by Deisinger, as this detachable element would allow for a more modular device that is more easily sterilized and can readily be replaced, i.e. to improve device fit. 
two opposing, groove-shaped guiding devices operating in a drawer-like manner; see [0039], which for example discloses, “…a pair of coupling slots…arranged at a distance from each other and having open slot sides facing each other…allowing for sliding insertion of flange 90 into the coupling slots with a sliding motion” ([0041])). Deisinger does not explicitly disclose wherein a holding device comprises these grooves; however, Gooding discloses a holding device which comprises grooves (grooved annular structure 280), as stated above. Deisinger does not explicitly disclose the spatial relationship between second positioning device and holding device; however, it does disclose wherein, “the first partial adapter unit 34 and the second partial adapter unit 36 are held together in one module and have limited movement play relative to each other in the z-direction in the module,” and also that, “the first partial adapter unit 34 is therefore centered in an x-y plane relative to the second partial adapter unit 36 without radial play” ([0035]); in other words, the interface and interface holder have a predetermined radial orientation with respect to each other, while they can move axially with respect to each other. Deisinger further discloses a multitude of (axial) grooved structures (“coupling slots and slide-in structure of port 38” [0041-0043]). Thus, it would be obvious to one of ordinary skill in the art to modify the holding device of Deisinger in view of Gooding, with the groove-shaped guiding structures as disclosed by Deisinger, such that radial motion is limited, while axial motion is permitted, allowing for precise and efficient device assembly.

the patient interface holder comprises a suction duct (hose connection port 76, suction cap 98, [0042]) connectable to a suction device, the patient interface comprises a fluid-conducting device (hose line 74, Fig 3, [0039]); and wherein the patient interface holder and the fluid-conducting device of the patient interface together form a fluid path in a coupled state, when the second positioning device of the patient interface (centering portion 44) is coupled within the holding device of the patient interface holder which fluidically couples the suction duct to a suction opening of the patient interface in the region of the first positioning device (suction space 54, 

Regarding claim 2, Deisinger teaches wherein the suction duct (hose connection 76, Fig. 4) of the patient interface holder includes a male connector (hose connection port 76), which engages with a corresponding female fitting (hose 74) of the patient interface (second partial adapter unit 36) in the coupled state.

Regarding claim 3, Deisinger teaches wherein the female fitting (hose 74, Fig. 4) comprises an inner cone (the hose assumes a conical shape when wrapped around the tapered geometry of hose connection port 76), in which a corresponding outer cone of the male connector (tapered hose connection port 76, Fig. 4) arranged in the coupled state.

Regarding claim 4, Deisinger does not state wherein the outer cone and/or the inner cone have a contact angle between 80 and 20 according to amount. However, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the components taught by Deisinger with the contact angle between (hose connection port 76) and (hose 74) depicted in Fig. 4 –the angle is visibly less than perpendicular but greater than parallel, i.e. an embodiment between 80 (nearly normal) and 20 (highly acute)) –in order to achieve a leakproof seal and uniform flow distribution. The range of angles does not have disclosed criticality, and would be obvious further in light of MPEP 2144.05, “routine experimentation.”

Regarding claim 5, Deisinger teaches wherein the male connector (hose connection port 76) 



Regarding claim 8, Deisinger teaches wherein the collecting container (suction space 70) is inserted in a corresponding mounting opening of the patient interface (second adapter unit 36); however, Deisinger does not teach that the collecting container has a volume of at least 80 mm3.  However, Gooding, which teaches a system for vacuum loss detection during laser eye surgery and thus exists in the same field of endeavor, teaches that that the collecting container has a volume of at least 80 mm3 (“the container 218 comprises a volume of about 0.5 to 2 cubic centimeters” [0098]; 2 cubic centimeters equals about 200 cubic millimeters; see MPEP 2131.03, anticipation of ranges). It would have been obvious to one of ordinary skill in the art at the time of filing to combine the volume taught by Gooding with the container as taught by Deisinger, as it would be necessary to have a container of sufficient capacity which corresponds to the amounts of fluid evacuated during surgery.

Regarding claim 10, Deisinger teaches wherein the fluid-conducting device includes a negative pressure hose (hose lines 74 and 80, which are “in vacuum connection with suction spaces 54 and 70” [0039]; here, suction inherently constitutes negative pressure).

Regarding claim 11, Deisinger teaches wherein the fluid-conducting device of the patient interface includes at least one collecting container (see rejection of claim 7) and further teaches the collecting container includes a fitting, in which a first end region of the negative pressure hose is arranged (“an evacuation path 88 extends from the second suction space 70 to the hose connection port 84,” [0039]; here, the space 70 serves as a collecting container for fluids evacuated via the negative pressure hose 74, which is fitted into it).  

Regarding claim 12, Deisinger teaches wherein the fluid-conducting device includes a fitting, in which a second end region (connecting port 78) of the negative pressure hose (hose line 74) is arranged and which opens into the suction opening (suction ring portion 50 and annular suction space 54, Fig 2, [0034]).

Regarding claim 13, Deisinger teaches wherein at least one fitting comprises a mounting duct (hose connection port 78 is “designed as an insert,” Fig 2, [0039]), in which the negative pressure hose (hose 74) is arranged in certain areas, the inner diameter of which [the mounting duct] at least corresponds to an outer diameter of the negative pressure hose (see Fig. 2, where the hose (74) is inserted into (78); the relative sizes of the hose outer diameter and the mounting duct inner diameter would thus be inherent).  However, Deisinger does not teach wherein the mounting duct has an inner diameter continuously and/or gradually decreasing at least in certain areas along a mounting direction starting from an introduction opening. Deisinger does teach an axial taper for a the suction duct (hose connection port 76); it would have been obvious to one of ordinary skill in the art to apply the taper of the funnel section to the mounting duct in order to achieve a leakproof seal and uniform flow distribution between the mounting duct and the hose.

Regarding claim 14, Deisinger teaches a method for coupling a patient interface (second adapter unit 36) of a patient interface system according to claim 1 to a patient interface holder (first partial adapter unit 34) of the patient interface system, in which the patient interface is moved relative to the patient interface holder, until the suction duct (76) of the patient interface holder and the fluid-conducting device (hose line 74) of the patient interface are fluidically coupled and commonly form a fluid path ([0039], Fig. 2), which fluidically couples the suction duct to the suction opening of the patient interface in the region of the first positioning device to hold the first positioning device in abutment on the patient's eye by a relative negative pressure generated by means of the suction device ([0039], Fig. 2).  



Regarding claim 16, Deisinger teaches a patient interface holder (first partial adapter unit 34) for a patient interface system according to claim 1, wherein the patient interface holder comprises a suction duct (hose connection port 76) connectable to a suction device (vacuum source 46), wherein the suction duct and the fluid- conducting device of the patient interface together form a fluid path in the coupled state ([0039]), which fluidically couples the suction duct of the patient interface (second adapter unit 36) to a suction opening of the patient interface in the region of the first positioning device, to hold the first positioning device of the patient interface in abutment on the patient's eye by a relative negative pressure generated by means of the suction device ([0039]).


8.	Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Deisinger in view of Gooding as applied to claim 1 above, and further in view of DE 102006053582 A1 to Muehlhoff, henceforth Muehlhoff (please see attached machine translation).

Regarding claim 6, Deisinger teaches wherein the fluid-conducting device (hose line 74) of the patient interface (second adapter unit 36); however, Deisinger does not teach a filter element. Muehlhoff, which teaches a handle for a hose line which could be used in laser eye surgery (see highlighted paragraph 4 on 

Regarding claim 9, Deisinger teaches the fluid-conducting device of the patient interface includes at least one collecting container (see rejection of claim 7), but does not teach a filter element. However, Muehlhoff teaches a filter element (see rejection of claim 6). It would have been obvious to combine the device of Deisinger with the filter of Muehlhoff in a mounted configuration in order to ensure sterility of any fluids in conduit during the surgery. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJANI MARI SUNDARESAN whose telephone number is (571)272-7921. The examiner can normally be reached M-F 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on M-F 8-5 EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.M.S./Examiner, Art Unit 3792                                                                                                                                                                                                        



/JOHN R DOWNEY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        Thursday, December 2, 2021